(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por cuanto, el apelado ha presentado una moción para desestimar por haber dejado el apelante de radicar el récord dentro del término de noventa días prescrito en el artículo 59 del Reglamento de este tribunal, y acompaña con su moción un affidavit y varias certificaciones tendentes a probar que han transcurrido 172 días desde que se radicó el escrito de apelación sin que el apelante haya demostrado debida dili-gencia y especialmente que ha dejado de explicar la demora *990exx elevar los autos a esta corte después de aprobada la expo-sición del caso por la corte inferior,
Pon taNto, esta corte, en uso de su discreción, declara con lugar la moción y en su consecuencia desestima el recurso.